DETAILED ACTION
Currently, claims 1 and 5-7 are being examined, while claims 8-35 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, -a- should be inserted before the second occurrence of “retractor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation ‘electrosurgical unit configured to simultaneously determine a first impedance and a second impedance’.  However, there is insufficient support for this claim limitation in the specification, which only recites that these impedances may be ‘compared’.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is found to be indefinite because its scope is unclear.  More specifically, Examiner is unsure of what is meant by the limitation “a plurality of RF return receptacles consisting of a return conductor”.  It appears as though this limitation should recite that ‘each of the plurality of RF return receptacles consists of a return conductor’ (or something comparable).  Appropriate correction is required. 
Claim 1 recites the limitation "a patient" in line 7.  The antecedent basis for this limitation is confusing, since it was already recited.  Appropriate correction is required.
Claims 5 and 6 recite the limitation "the determined impedance" in lines 1-2.  The antecedent basis for this limitation is confusing, since it is unclear which ‘determined impedance’ is being referred to.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, U.S. 6,830,569 (hereinafter Thompson) in view of Batchelor, U.S. 2015/0133911 (hereinafter Batchelor).
Regarding claims 1, 5, and 6, Thompson discloses (note fig. 1 – as best understood by Examiner) a system comprising: an electrosurgical unit (20) having an RF output operably coupled to a RF active receptacle (‘50’ and active portion of ‘52’)  including an output conductor and an RF return operably coupled to a plurality of RF return receptacles (‘56’ and return portion of ‘52’) consisting of return conductors (as best understood by Examiner) to provide an RF signal configured to be received in a tissue of a patient; an electrosurgical device (24) operably coupled to the RF active receptacle and having an active electrode configured to interface with the patient at a surgical site; a surgical ‘retractor’ (26) having a ‘blade’ (92) and a ‘handle’ (portion of ‘26’ that is proximal to bifurcation) attached to the blade, the blade necessarily configured to push (i.e., squeeze) the tissue of the patient at a different location and including a ‘major surface’ (tissue-facing surface of ‘92’), the major surface configured to be oblique to the handle (see angle of ‘92’), the surgical retractor having a ‘retractor electrode’ (88) coupled to the electrosurgical unit to interface with the RF signal in the tissue of the patient (retractor is bipolar and therefore electrode ‘88’ could function as a return electrode), the retractor electrode consisting of a ‘return pad’ (‘88’ - see above) affixed to the major surface; a return pad dispersive electrode (30) configured to interface with the patient at a different location, wherein the plurality of RF return receptacles includes a first and second RF return receptacle (see above), wherein the surgical retractor is electrically coupled to the first RF return receptacle (retractor is bipolar, and therefore has active and return electrodes – return electrode is necessarily coupled to an RF return receptacle) and the return pad dispersive electrode is electrically coupled to the second RF return receptacle.  While Thompson discloses (see above) a system that relies on feedback (note col. 10, line 66) to apply electrosurgical energy to tissue in multiple modalities (note col. 10, line 55), Thompson fails to explicitly disclose a system that senses (and outputs) a change in impedance over time between the active electrode and the return pad and between the active electrode and the retractor electrode.  Batchelor teaches (note figs. 9E-G) a similar system comprising devices and pads for applying energy to tissue in multiple modalities (note paragraph 16), wherein a change in impedance over time (necessarily since the impedance is determined repeatedly – note paragraph 236) between the different active and return electrodes (note paragraph 234) is sensed and output (necessarily - note paragraphs 113 and 234).  This design is utilized in order to confirm the position of the components within the patient (note abstract, paragraph 236), thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Thompson to sense (and output) a change in impedance over time between the active electrode and the return pad and between the active electrode and the retractor electrode, in order to confirm the position of the components within the patient and increase safety and efficiency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Batchelor as applied to claims 1, 5, and 6 above, and further in view of Johnson, U.S. 2006/0167450 (hereinafter Johnson).
Regarding claim 7, Thompson in view of Batchelor teaches (see above) a system that uses impedance data as feedback, wherein this data is output to a user.  However, this combination of references fails to expressly teach a system wherein the data is output as a visualization on a screen or display.  Johnson teaches a similar system that uses impedance data as feedback, wherein this data is output to a user as a ‘visual indicator’ (note paragraph 75).  It is well known in the art that the use of a ‘visual indicator’ would enable a user to observe the feedback more easily, thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Thompson to comprise a system wherein the data is output as a visualization on a screen or display in order to increase safety and efficiency.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are rendered moot because they do not apply to the current rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/             Primary Examiner, Art Unit 3794